DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 06/18/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6, 9, 10 and 15 each include limitations reciting conditions and/or determinations regarding the one or more existing hardware components of the computing device have a hardware timing that does not correspond to the timing schedule. It is unclear what it means for a “hardware timing” to “correspond” (or not correspond) to a “timing schedule” as recited in the claims; and Examiner is unable to identify any concrete species or example of a “hardware timing” in AppSpec . It is unknown what conditions are required to be tested and/or required to be true or false, making the meets and bounds of the claims unclear.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by (Tewari US 2005/0216920 A1).

	Claim 1:
Tewari discloses the limitations as shown in the following rejections:
A method of providing an abstraction layer between an application layer and one or more existing hardware components of a computing device, the method comprising: receiving a request for a resource from the application layer (guest/unprivileged layer), the application layer being stored in a non-transitory medium of the computing device (see at least ¶0030, 0033, 0019-0020, FIG. 1 and 2).
determining a component type for performing a task according to the request for the resource; determining whether the one or more existing hardware components of the computing device correspond to the component type for performing the task based on a predetermined function (capabilities) of the one or more existing hardware components (see at least ¶0029-0032, 0040; FIG. 2); and 
when the one or more existing hardware components of the computing device do not correspond to the component type for performing the task: converting the task into a translated task readable by the one or more existing hardware components; providing the translated task to the one or more existing hardware components, receiving an output from the one or more existing hardware components as a result of providing the translated task, and providing the output to the application layer as an emulated output that mimics an expected output of the component type (¶0029, 0031, 0034, 0036-0038, 0024-0025).
Examiner notes that the last limtations of claim 1 above are directed to a method and that the remaining steps are subject to a conditional: “when the one or more existing hardware components of the computing device do not correspond to the component type for performing the task”. In the PTAB precedential decision Ex Parte Schulhauser, Appeal No. 2013-007848 (PTAB April 28, 2016) (“Schulhauser’), the Board held that the broadest reasonable interpretation encompasses methods where only the non-conditional steps are carried out and the conditional steps are not performed.

Claims 2:
Tewari discloses the limitations as shown in the rejections above. Tewari further discloses the alternative when there is a device of the type disclosing determining that a second hardware component of the one or more existing hardware components is capable of performing the task as an alternative to the first hardware component, providing the task to the second hardware component, receiving an output from the second hardware component as a result of providing the task, and providing the output to the application layer (see at least ¶0028-0031)
“determines if the hardware device is available for allocation to the client VM being created. The hardware device could be an existing hardware device…If such a device is available, then in processing block 214 the device is allocated to the client VM being created...The client VM then loads the appropriate drivers and uses the assigned device in its operation” (¶0031) 

Claims 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Thaler et al. (US 2009/0300642 A1).

Claim 6:
Thaler discloses the limitations as shown in the following rejections:
receiving a request for a resource from the application layer, the application layer being stored in a non-transitory medium of the computing device (¶0053-0056; FIG. 4, 5)
determining a timing for performing a task (I/O operation's timing requirements) according to the request for the resource; obtaining, based on the timing, a timing schedule for providing a response to the request according to the timing (¶0057-0059, 0033, 0036; FIG. 4, 5).
“The scheduler 302 may also optionally look at the new I/O operation's timing requirements, priority, and possible efficiencies, as indicated at 504. The scheduler may be configured to compute a predicted time Tp to complete the incoming I/O request, as indicated at 506. According to a preferred embodiment, the scheduler 302 may determine the predicted time Tp for executing the I/O request 403 according to a performance characteristic equation (PCE) having as variables parameters related to the media device 118 and coefficients related to the I/O request 403” (¶0059)

Regarding the remaining limitations of claim 6, Examiner notes that claim 6 is directed to a method and that the remaining steps are subject to a conditional: “when the one or more existing hardware components of the computing device have a hardware timing that does not correspond to the timing schedule”. In the PTAB precedential decision Ex Parte Schulhauser, Appeal No. 2013-007848 (PTAB April 28, 2016) (“Schulhauser’), the Board held that the broadest reasonable interpretation encompasses methods where only the non-conditional steps are carried out and the conditional steps are not performed. 

Claim 7:
Thaler discloses the limitations as shown in the rejections above. Thaler further discloses wherein the timing schedule maps the timing to an available system I/O resource and/or to external and internal system timing requirements (e.g. deadlines of other items, latency requirements, device performance model characteristics)  (see at least ¶0058, 0062, 0067-0071, 0078).

Claim 8:
Thaler discloses the limitations as shown in the rejections above. Claim 8 further characterizes one of the conditional method steps of claim 6 and stands rejected under the same rationale as described above. See additionally Thaler ¶0153-0156 for relevant subject matter.

Claim 9:
Thaler discloses the limitations as shown in the rejections above. The steps of claim 9 also follow a conditional and have 112(b) issues as described above, but by any interpretation it appears the condition that a first hardware component of the one or more existing hardware components does not have a hardware timing that corresponds to the timing schedule is true in the context of Thaler’s disclosure given the disparate variety of heterogeneous devices present (Thaler FIG. 1, 7A, 7B).
Thaler further discloses determining that a second hardware component (media device) of the one or more existing hardware components has a hardware timing that corresponds to the timing schedule (HW timing characteristics able to satisfy operation’s deadline?) (¶0058, 0071, 0078-0079), providing the task to the second hardware component, receiving an input or an output from the second hardware component as a result of providing the task, and providing the input or the output to the application layer (¶0083, 0055, 7A).

Claim 10:
Thaler discloses the limitations as shown in the rejections above. Thaler appears to disclose the BRI of claim 10 disclosing determining whether the one or more existing hardware components of the computing device have a hardware timing that does not correspond to the timing schedule (HW timing characteristics able to satisfy operation’s deadline?) (¶0058, 0071, 0078-0079).

Claim 11:
Thaler discloses the limitations as shown in the rejections above. Thaler further discloses wherein determining whether the one or more existing hardware components of the computing device have a hardware timing that does not correspond to the timing schedule comprises: transmitting a driver information request to a hardware device driver layer, the driver information request corresponding to the one or more existing hardware components; and receiving driver information from the hardware device driver layer, the driver information corresponding to a hardware timing of the one or more existing hardware components (see at least ¶0079-0080, 0057-0059).

Claims 12-14:
Thaler discloses the limitations as shown in the rejections above. Claims 12-14 further characterize the conditional method step(s) of claim 6 and stands rejected under the same rationale as described above. See additionally Thaler FIG. 3 for relevant subject matter for claim 14.




Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by SOIS (“Spacecraft Onboard Interface Services”).

Claim 15:
SOIS discloses the limitations as shown in the following rejections:
receiving a request for a resource from the application layer, the application layer being stored in a non-transitory medium of the computing device; determining a component type and a timing for performing a task according to the request for the resource (pg. 2:4 – 2:6; 3:2; 3:6)
determining whether the one or more existing hardware components of the computing device correspond to the component type for performing the task (whether a logical or physical device identifier provided, which identifier) (see at least pg. 3:2 – 3:5; 3:18) (3:2 – 3:5; 3:18)
obtaining, based on the timing, a timing schedule (requested sampling acquisition rates) for providing a response to the request at the timing (see at least pg. 3:6 – 3:7; sect. 3.2.4).
Regarding the remaining limitations of claim 15, Examiner notes that claim 6 is directed to a method and that the remaining steps are subject to a conditional: “when the one or more existing hardware components of the computing device do not correspond to the component type for performing the task and do not correspond to the timing schedule”. In the PTAB precedential decision Ex Parte Schulhauser, Appeal No. 2013-007848 (PTAB April 28, 2016) (“Schulhauser’), the Board held that the broadest reasonable interpretation encompasses methods where only the non-conditional steps are carried out and the conditional steps are not performed. 




Claims 16-17:
SOIS discloses the limitations as shown in the rejections above. SOIS further discloses wherein determining the component type for performing the task comprises determining a context (virtual device/image) of the request….wherein determining the context of the request comprises accessing a context base (library/storage of Device Virtualization Service) containing one or more stored contexts cross-referenced with requests (pg. 3:5-3:6, sect. 3.2.3; pg. 2:6, sect. 2.6.2.3).

Claims 18-19:
SOIS discloses the limitations as shown in the rejections above. Claims 18-19 further characterize the conditional method step(s) of claim 15 and stand rejected same reasons as described above. 

Claim 20:
SOIS discloses the limitations as shown in the rejections above. SOIS further discloses wherein the timing schedule maps the timing to one or more of an available system I/O resource and to external and internal system timing requirements  (see at least pg. 3:6 – 3:7; sect. 3.2.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tewari US 2005/0216920 A1) in view of Engstrom et al. (US 6044408 A).
Claim 3:
Tewari discloses the limitations as shown in the rejections above. Tewari does not specifically disclose determining whether the one or more existing hardware components of the computing device correspond to the component type for performing the task comprises: transmitting a driver information request to a hardware device driver layer, the driver information request corresponding to the one or more existing hardware components; receiving driver information from the hardware device driver layer, the driver information corresponding to a set of functions of the one or more existing hardware components; and determining one or more functions of the set of functions that corresponds to the component type.
Engstrom, however, discloses (col. 7) an analogous method of servicing I/O requests using either HW or emulation determining whether the one or more existing hardware components of the computing device correspond to the component type (has appropriate capabilities) for performing the task by using “a service that returns the hardware and software capabilities for the respective media type. The hardware capabilities refer to the attributes and functionality of the underlying hardware, while the software capabilities refer to the functions of the software emulators” (col. 7, li. 11-24). Engstrom further discloses (col. 8, li. 10-67; col. 9, li. 21-35; col. 10, 44-62; col. 12, li. 34-67; FIG. 3 and 4). transmitting a driver information request (queries hardware capabilities) to a hardware device driver layer, the driver information request corresponding to the one or more existing hardware components; receiving driver information (capabilities structure) from the hardware device driver layer, the driver information corresponding to a set of functions of the one or more existing hardware components; and determining one or more functions of the set of functions that corresponds to the component type. Exemplary quotation:
“the multimedia API queries and saves the hardware capabilities and the software capabilities (100, 102). In one specific implementation, the multimedia API fills one capabilities structure with the capabilities from the hardware device, and another structure with the capabilities from the software emulators. The device driver provides the hardware capabilities while the HEL (FIG. 2) provides the software capabilities in response to a request for the hardware and software capabilities” (col. 8, li. 10-19).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Tewari in accordance with the capability API taught by Engstrom because it “optimizes how the capabilities are used to process an API request because it simplifies the API's decision whether the hardware device or a software emulator will be used to process the request…Knowing the hardware and software capabilities returned by the API, applications can optimize their performance based on the available resources” (col. 8, li. 20-30).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tewari US 2005/0216920 A1) in view of Breivold et al. (Virtualize for Architecture Sustainability in Industrial Automation).

Claims 4 and 5:
Tewari discloses the limitations as shown in the rejections above. Regarding claims 4 and 5, the recited subject matter is arguably a mere description of the intended environment where the method is to be performed and thus non-limiting, but for completeness of record Examiner notes Tewari does not describe the operating environment. 
However, the benefits provided by utilizing virtualization in real-time industrial environments (real-time control system… factory control system were known as evidenced by Breivold (pg. 411-414):
"The abstraction introduced by the virtualization layer can be used for redirecting the sensor/actuator access made from a guest operating system (OS) to new sensor/actuator hardware. Since the redirection is in the virtualization layer, the guest OS is unaware of the hardware replacement. Emulation of devices at the virtualization layer today provides similar functionality (pg. 411, col. 2)...By using real-time embedded virtualization, the existing device software can be presented with a view of the hardware that closely resembles the legacy hardware; hence virtualization makes it possible to use the existing software with little or no changes (pg. 413, col. 1)...Virtualization and emulation technology is an attractive possibility for keeping legacy software unaffected while replacing physical legacy hardware with virtual counterparts that runs on modern hardware" (pg. 414).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to deploy Tewari in such real-time control environments because: “Overall, it is clear that virtualization is a mature technology, which offers significant benefits in overcoming some architecture sustainability challenges by providing a new way of developing and evolving industrial systems and services” (pg. 415).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following references describe the Avionics I/O abstraction implementations: “Towards Automatic Reconfiguration of Aviation Software Systems”; “Integrated Modular Avionics for Space Applications: Input/Output Module”
The following describe the BlueIO HW I/O system: “BlueIO: A Scalable Real-Time Hardware I/O Virtualization System for Many-core Embedded Systems”
The following references are part of the Spacecraft Onboard Interface Services (SOIS) documentation
US 20170279894 A1 discloses universal Internet of things (IoT) smart translator.
US 20170242714 A1 discloses a virtual device model system
US 20060245533 A1 Discloses methods of virtualizing Universal Asynchronous Receiver-Transmitter (UART) interfaces
US 20210157758 A1 discloses a unified network interface for an industrial network.
US 20090313406 A1 method for adapting an input/output interface of a guest VM to an input/output unit capability of a host system
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.



Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
06/18/2022

/EMERSON C PUENTE/       Supervisory Patent Examiner, Art Unit 2196